DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Status of Claims
Claims 1-6 are pending.
Applicants have amended claim 1 and further added new claim 6.
Claims 1-5 are apparatus claims that have been previously examined.
Claim 6 is a new method claim.

Election/Restrictions
Newly submitted claim 6 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  

There would be a serious search and examination burden if the restriction was not required between the method and apparatus claims.  This stems from the different examination criteria between method and apparatus claims.  In this case, apparatus claims differentiate from method claims, since for apparatus claims, it is primarily the claimed structural features that are given patentable weight while other features such as material worked upon by the apparatus are not given patentable weight.  This difference would extend into a search burden since process claims take into account features such as material worked upon, or operating procedures, which may have different classification classes/subclasses for consideration.  Meanwhile, the apparatus claims would extend to different areas of consideration since the material worked upon would not limit prior art references since the references merely need to have a similar structure that is capable of working upon the materials whereas the same said references might not be considered as prior art for the process claims. 
Although there may be some overlap of the search for the inventions there is nothing to indicate that the search would be coextensive.  Thus, the examination on the merits of apparatus claims differs from that of method claims.  Therefore, the extra search and/or examination burden for addressing multiple inventions poses a serious burden to the examiner which makes the restriction requirement proper.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 6 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.  The applicants have amended the claims and made arguments based upon the changes.  
Here, the features appear to be an intended use of the spinning head as it ejects toward a base and in relation to the rotational brush.  The applicants have made changes of how the sheet forming machine is to control the spinning head and the rotational brush and how the spinning head is perform upon a sheet, however, after review of the claimed invention, the prior art references is capable of operating upon the claimed sheet features since there are no limitations to the dimension of the article worked upon and the JP reference’s teaching would be capable of being configured to strip along the claimed edge, particularly in regards to the teaching of a selected surface of the sheet in removing the fibers.  Further, after further reconsideration, Sakai, as shown below, includes control of a brush that is applied to a deposited body formed in electrospinning and would encompass the currently claimed structure in regards of the brush and the configuration of the structure in application of the brush to a particular edge of the formed body/sheet.
In claim 4, the applicants have amended the claims to state that the sheet forming machine is further configured to control the suction head to suction the fiber 
In claim 5, the applicants have amended the claims with the additional feature of the sheet forming machine configured to control the voltage generator.  In this regards, the Sakai reference further teaches of a controller that is used to control the voltage generator.  Thereby, the rejection of the claims remain as shown below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2011/0236769) in view of Obana (US 2013/0319512), JP2008/034295 (henceforth referenced as JP’295, from IDS), and Sakai (US 2017/0362741).
In regards to claim 1, here, Xie teaches of a spinning apparatus in the use of gas-assisted electrospinning of carbon fibers to form an electrode substrate; the substrates being high surface area carbon mat used as fuel cell electrode substrates, see [0062]).  
Xie does not specifically state of spinning head and rotational brush, wherein the rotational brush is used to strip a part of the sheet, particularly one of the side edges.
However, it is known of electrospinning the use of a spinning head, or nozzle, as taught by Obana.  Obana teaches of a spinning apparatus comprising: a spinning head (nozzle, see [0077]) inside of which a material is filled up, and which is configured to use of electrospinning to produce carbon fibers, via spraying to form a fiber by applying high voltage to a nozzle, see [0077], the fibrous carbon fiber used in forming a electrode); 
In regards to the rotational brush, the JP reference teaches of the use a rotational brush (see teaching of the brush being rotated, see [0046]) which includes a plurality of brush bristles (synthetic fibers) and is rotated while the brush bristles are in contact with the sheet in the surface of the base (see [0046], regarding the surface of the carbon sheet, or substrate), the rotational brush being configured to strip from a part of the sheet by the rotation.  The removal of the fiber portion includes sucking and/or brushing at least one surface of a carbon sheet, see [0012].  Further, the JP reference teaches of the surface of a carbon sheet that is sucked “using a suction device, and having a brush with synthetic fibers that was attached to rotate in a suction port”, see [0046], and wherein the brush is rotated.  The brush and suction is a surface treatment of the carbon sheet during manufacturing process in forming a carbon electrode sheet/substrate that is used in forming a fuel cell, see abstract.  The teaching by the JP reference includes selection of at least one surface of the sheet and this would include the claimed side edges of the sheet.
Thereby, one skilled in the art would recognize to utilize the spinning head of the Obana reference in forming carbon electrode sheet to Xie in forming electrospun carbon sheets for a fuel cell, and to further incorporate the JP reference for additional surface treatment of the electrode sheet at desired locations for the forming the desired product, particularly since this is known for surface treatment of the electrode sheet for a fuel cell.

	In regards to the claim of the sheet being on the surface of the base and the stripping from part of the sheet with side edges covered or not covered by the fiber after stripping, here the Xie in view of Obana and JP references teach of the claimed structure regarding a spinning apparatus having spinning head and rotational brush with brush bristles that would operate upon a surface (base and sheet).  In regards to the formation for “predetermined dimension” of the sheet, and description of wherein one or the both side edges not covered by the sheet of the organic fiber after stripping, the teaching by the JP reference includes stripping of at least one of the surfaces, see [0012], which would allow for stripping at selected surfaces which can broadly include one of the side edges of the sheet.  Here, as seen in Sakai, the formed layer from a spinning head is further subjected to a specific location via the contact section 60 that scrapes with the deposited body 110, see [0062].  Here, the contact section 60 being a rotating body such as a roller or brush, see [0063], and is controlled for locations including the edge, see Figs. 4 and 5, and using a control section 7, see [0069], in regards to change the density of the fibers, see [0087], thereby controlling the density of the deposited body.
It would have been obvious for one of ordinary skill in the art to further modify Xie in view of Obana and JP’295 with the brush control as taught by Sakai in controlling application of the brush to the fibers at desired locations/regions in order to control the properties of the deposited material, in this case one skilled in the art would recognize the application of the brushes via controlled locations and would include along a particular edge of the sheet.

In regards to claim 4, the JP reference further teaches of comprising: a suction head on which the rotational brush is mounted and which has a suction opening (see teaching of brush mounted in suction port) that suctions material removed by the rotational brush.  See teaching in [0048] regarding the suction power of the suction device, and further of the suction time, see [0046].  
Here, Sakai further teaches of the CPU that is used to control the various operations including the brush (via the moving section 61) and the nozzle (supply section 32), see [0069], and it would have been obvious for one of ordinary skill in the art to further modify the suction device of Xie in view of Obana and JP’295 with the controller of the machine of Sakai to further control the suction device, as it is already taught to be operated under preset conditions, the additional control by the controller can be readily applied to an additional element within the machine with expected results.

In regards to claim 5, further comprising: a voltage generator which is configured to apply a voltage between the spinning head and the base so that the organic material is ejected onto the surface of the base from the spinning head.  
Xie, Obana, and JP’295 reference do not teach specifically state of a voltage generator and of the sheet forming machine configured to control the voltage generator.  The references do refer to electrospinning, and further as seen in Sakai of an electrospinning apparatus 1, there is a voltage generator (power supply 4) that supplies voltage to the nozzle [0073], along with additional control section 7 (thereby configured to control the voltage generator) as seen in Fig. 1 and [0069].
It would have been obvious for one of ordinary skill in the art to modify the sheet forming machine (electrospinning apparatus) of Xie inview of Obana and JP’295 with the voltage generator and control of said generator as taught by Sakai in order to control the formed fibers.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Obana, JP’295 and Sakai as applied to claim 1 above, and further in view of Grebe (US 2013/0177766).
In regards to claim 2, wherein each of the brush bristles of the rotational brush has a wire diameter in the range of 0.1 mm and 0.5 mm, and a brush length is 30 mm or shorter.  
Xie, Obana, JP’295 and Sakai fails to teach of the specific brush bristle features.
Pertinent to the rotational brush and the brush details, Grebe teaches of a brush trim 15 on a rotating cylinder, the trim can be of natural fibres, synthetic fibres, artificial 
It would have been obvious for one of ordinary skill in the art to modify the brush bristle of Xie in view of Obana, JP’295 and Sakai reference with the brush bristle diameter and length as taught by Grebe as these are known brush bristle details that are applied to a rotational brush as this is the combining of prior art elements according to known methods to yield predictable results.

In regards to claim 3 (according to claim 2), wherein each of the brush bristles of the rotational brush has the wire diameter of 0.2 mm or greater, or a ratio of the brush length to the wire diameter is smaller than 50.  
See teaching by Grebe of the diameter of the brush bristle (or wire) with greater than 0.2 mm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892, of particular note:
Kagawa (US 2005/0233102) teaches of a film with brushes that are applied to the sheet that are adjustable, see Figs. 8-14b.  However the brushes are applied to the entirety of the width of the sheet.
Okafuji (US 2016/0052193) teaches of a rotary polishing pad 54 that is controllable to diiferent locations along the substrate, see Figs. 7-8B. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMANUEL S LUK/Examiner, Art Unit 1744